Citation Nr: 0431806	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  02-17 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel




INTRODUCTION

The veteran had active military service from July 1940 to 
August 1945. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the appellant's claim 
seeking entitlement to service connection for the cause of 
the veteran's death.


FINDINGS OF FACT

1.  The veteran died in July 1999; the causes of death were 
myocardial infarction and arteriosclerotic heart disease, 
with Alzheimer's disease listed as a significant condition.  

2.  At the time of death, the veteran was service connected 
for anxiety neurosis, rated as 30 percent disabling; a 
gunshot wound to Muscle Group XIV, rated as 10 percent 
disabling; and, hemorrhoids and a varicocele, both rated as 
noncompensably disabling.  

3.  The veteran's death-causing arteriosclerotic heart 
disease, and Alzheimer's disease (listed as a significant 
condition) were not manifested in service or within one year 
following the discharge from active duty; the 
arteriosclerotic heart disease and Alzheimer's disease were 
not the result of any disease or injury the veteran had in 
service.  





CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 
38 U.S.C.A. §§ 1110, 1112, 1131, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran died on July [redacted]1999, at Ridgeview Nursing 
Center, with the immediate cause of death listed as 
myocardial infarction, due to arteriosclerotic heart disease.  
Alzheimer's disease was listed as a significant condition 
contributing to death.  No autopsy was performed.  At the 
time of the veteran's death, he was service-connected for 
anxiety neurosis, rated as 30 percent disabling; a gunshot 
wound to Muscle Group XIV, rated as 10 percent disabling; and 
hemorrhoids, and a varicocele, both rated as noncompensably 
disabling.  

The veteran was hospitalized at a VA hospital in June 1994 
for senile dementia, probably aggravated by medications.  

In an October 1994 rating decision, the RO determined the 
veteran to be incompetent for the purpose of payment of VA 
benefits.  

The veteran was hospitalized at a VA hospital for 21 days in 
May 1995 for dementia.

VA Medical Center treatment records were submitted from May 
and June 1995.  The veteran was seen in June 1995 for a 
urological condition.

A list of Medicaid benefits were submitted for the period 
from 1996 to 1999.  

VA Medical Center treatment records were submitted for the 
period from 1995 to 1999.  The veteran was seen in May 1999 
for placement of a catheter.  

In the September 2000 notice of disagreement, the veteran's 
widow asked why VA did not pay for the veteran's nursing home 
or for aid and attendance.  She wrote that the veteran was 
not taking medication for his heart condition.  

In a September 2002 rating decision, the RO granted accrued 
benefits for special monthly pension on account of the need 
of regular aid and attendance from June 1995.  

In the November 2002 substantive appeal, the veteran's widow 
wrote that the VA Medical Center treatment records did not 
show that the veteran was treated or medicated for heart 
disease.  She wrote that there were numerous treatment 
records showing that the veteran was seen for his psychiatric 
condition.  


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated March 2003, the RO wrote to the 
veteran's widow, informing her of the requirements necessary 
to support the claim of service connection for the cause of 
the veteran's death.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the March 2003 VCAA 
letter, the RO informed the widow that it would get such 
things as medical records, employment records, or records 
from other Federal agencies, and that it would request those 
records if she provided enough information about the records.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2003).  The March 
2004 letter told the widow to submit information about 
medical records so that the RO could obtain those records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Even though the March 2003 letter did not 
specifically request that the widow provide any evidence in 
her possession that pertained to her claim (as required by 
38 C.F.R. § 3.159 (b)), as will be described below, it is 
determined that the veteran is also not prejudiced by such 
failure.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in September 1999, it is determined that she is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in September 1999 predated the 
VCAA, the required notices described in the VCAA could not 
have been given before then.  Furthermore, VA has 
consistently asked the appellant for information about where 
and by whom the veteran was treated for his cardiovascular 
and psychiatric conditions throughout the more than 5 years 
that her claim has been adjudicated.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the March 2003 VCAA letter.  Following that 
letter, the development of the claim continued.  As a result, 
the appellant was provided the required notices and she was 
afforded an opportunity to respond after she was fully 
informed of the evidence needed to substantiate the claim.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.



Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312(a) (2004).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312 (b) (2004).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c)(1) (2004).  

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312 (c)(3) (2004).  

The law provides that service connection will be granted for 
a disease or disability if it is shown that the veteran 
suffered from such disease or disability and that it resulted 
from an injury suffered or disease contracted in line of 
duty, or from aggravation in line of duty of a preexisting 
injury or disease. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Certain diseases are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

The Board finds the preponderance of the evidence is against 
the appellant's claim.  The veteran died from a heart attack 
due to arteriosclerotic heart disease, with Alzheimer's 
disease listed as a significant condition.  The service 
medical records do not show any treatment for cardiovascular 
or neurological conditions.  Also, there are no medical 
reports linking the veteran's heart disease and Alzheimer's 
disease to any disease or injury the veteran had in service.  
Furthermore, there are no medical records linking the 
veteran's service-connected anxiety neurosis, gunshot wound, 
hemorrhoids, or varicocele, to any of his fatal conditions.  

With regard to the appellant's contention that the veteran's 
service-connected anxiety neurosis caused his heart attack, 
the United States Court of Appeals for Veterans Claims 
(Court) has made it clear that a layperson is not competent 
to provide evidence in matters requiring medical expertise. 
Espiritu v. Derwinski, 2 Vet. App. 492, 495-5 (1992).  The 
appellant is a layperson, and lacks the medical expertise for 
her opinion in this matter to be competent medical evidence.

It is determined that the claims file contains sufficient 
medical evidence to make a decision on the appellant's claim 
without obtaining a medical opinion as to the etiology of the 
heart disease or Alzheimer's disease.  No diagnoses or 
treatment for heart disease or Alzheimer's disease were noted 
in service or within one year of leaving service.  Similarly, 
the VA treatment records for the last years of the veteran's 
life do not show treatment for anxiety neurosis to support 
the appellant's contention that the anxiety neurosis caused 
the heart disease.  Accordingly, a medical opinion discussing 
the etiology of the veteran's heart disease and Alzheimer's 
disease is not required under the provisions of 38 U.S.C.A 
§5103A (d) (West 2002).

Regarding the appellant's contention that the VA did not pay 
for the veteran's nursing home care, this contention is not 
within the purview of the current claim.  It is pointed out 
that in a September 2002 rating decision, the RO granted 
accrued benefits based on entitlement to special monthly 
pension on account of the need of regular aid and attendance.  

In the present case, the preponderance of evidence is against 
a finding that the cause of the veteran's death was related 
to his active duty service.  It follows that the provisions 
of 38 U.S.C.A. § 5107(b) are not applicable, and the 
appellant's claim of service connection for the cause of the 
veteran's death must be denied.  .


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



